





August 14, 2017


Mr. Kelly Huang
XXXXXXXXX
XXXXXXXXX


Re:    Offer of Employment with Obalon Therapeutics, Inc.


Dear Kelly:


On behalf of Obalon Therapeutics, Inc., a Delaware corporation (the “Company”),
I am pleased to invite you to join the Company. The effective date of your
employment will be on or before September 18, 2017 (such employment commencement
date, the “Effective Date”). This offer will expire if not accepted in writing
by the close of business on August 16, 2017.
The terms of this offer of employment are as follows:
1.Position and Title. You will serve as Chief Operating Officer (“COO”) of the
Company. In that capacity, you will be primarily responsible for activities
related to the Company’s commercial and operational activities. You will report
directly to Andy Rasdal, the Company’s CEO. Your responsibilities, title and
reporting structure may be changed in the future at the Company’s discretion.
You will be expected to devote your full business time (Monday through Friday
from 8.00 am to 5.00 pm at the Company’s headquarters, which are currently
located in Carlsbad, CA), your attention and your energies to the performance of
your duties with the Company. As a condition to this offer, you agree that you
will (i) purchase a residence in the San Diego area within 35 miles of the
Company’s current headquarters no later than the six-month anniversary of the
Effective Date and (ii) relocate your primary residence to within 35 miles of
the Company’s headquarters (at the time of the relocation) no later than the
second anniversary of the Effective Date (each of (1) and (2), a “Relocation
Obligation”).
2.At-Will Employment. You understand and acknowledge that your employment with
the Company is for an unspecified duration and constitutes “at-will” employment.
The employment relationship may be terminated by you or by the Company at any
time, with or without cause, and for any reason or for no reason. Further, your
participation in any stock option or benefit program is not to be regarded as
assuring you of continuing employment for any particular period of time. Your
at-will status cannot be changed, except in a writing signed by you and the
Company’s Chief Executive Officer (CEO).
3.Base Compensation. During your employment, the Company will pay you an annual
base salary of $425,000 in accordance with the Company’s standard payroll
policies (which will provide for bi-monthly wage payments), including compliance
with applicable tax withholding requirements. Your annual base salary will be
pro-rated for calendar year 2017 as measured from the date you commence
employment with the Company.
4.Signing Bonus. The Company will pay you a lump sum signing bonus in the gross
amount of $75,000, less applicable tax withholding requirements, payable on the
Company’s first payroll date following the Effective Date (the “Signing Bonus”).
Should you terminate your employment with the Company for any reason, or should
the Company terminate your employment for Cause (as defined in the appendix
attached to this offer letter (the “Appendix”)), in either case prior to the
one-year anniversary of the Effective Date,







--------------------------------------------------------------------------------







or should you not satisfy a Relocation Obligation, then you will be required to
repay the Signing Bonus to the Company in full within ten (10) days following
the termination date or the applicable Relocation Obligation expiration date, as
applicable. In that event, and by your signature below, you authorize the
Company, to the fullest extent permitted by law, to deduct an installment of the
Signing Bonus from your final paycheck, and the remaining balance will be due
immediately thereafter.
5.Companywide Bonus. During your employment, you will be eligible to participate
in an applicable Company-wide annual bonus program. Your target bonus will be
equal to 55% of your actual base salary paid for the applicable year. For the
remainder of 2017, your target bonus will be 55% of your actual base salary
earnings for 2017. The actual amount of any annual bonus will be determined by
the Board of Directors of the Company (the “Board”), or a committee thereof,
based on the achievement of applicable Company and/or individual performance
goals. You must be an active full time employee of the Company when the bonus is
paid in order to be eligible to receive an annual bonus (to the extent it is
otherwise payable).
6.Stock Option Grant. The Company will recommend to the Board that you be
granted an option to purchase 269,230 shares of common stock of the Company
under the Company’s 2016 Equity Incentive Plan (the “Plan”), with an exercise
price per share equal to the per share fair market value of the Company’s common
stock on the applicable grant date (the “Option”). The Option will be an
incentive stock option to the maximum extent permitted under applicable laws and
regulations, and will be a non-statutory option as to the balance of the Shares.
The Option shall be subject to the Company’s standard terms and conditions under
the Plan and form of Stock Option Agreement. The Option will vest as to 25% of
the underlying shares on the first anniversary of the Effective Date, and on a
ratable monthly basis over a period of 36 months thereafter, in each case
subject to your continued employment with the Company. Any portion that vests
prior to the date on which you relocate your primary residence in accordance
with the Relocation Obligations will not be exercisable until such relocation
date. The grant of the Option by the Company is subject to the Board’s approval
and this promise to recommend such approval is not a promise of compensation and
is not intended to create any obligation on the part of the Company.
7.Benefits. During the term of your employment, you will be eligible to
participate in the Company’s standard benefits plans covering employees at your
level, as such may be in effect from time to time. Currently, such benefits
include an annual accrual of three (3) weeks of paid time off (PTO), with a
maximum accrual of no more than eight (8) weeks of PTO.
8.Expenses. The Company will reimburse all reasonable costs and expenses you
incur and that are required for performance of your duties and responsibilities,
upon presentment of receipts for such costs and expenses; provided however that
any such costs and expenses comply with the Company’s expense reimbursement
policy as such may be adopted and amended from time to time. The Company will
also reimburse you for reasonable expenses for three months from the Effective
Date related to your commute to and from Austin, including airfare, hotel and
ground transportation. The Company will also reimburse you for up to one
reasonable round-trip, coach class airfare and ground transportation per month
between the San Diego area and the Austin, TX area through September 15, 2018
and so long as you remain employed with the Company as COO through that date.
You will be responsible for all applicable taxes related to such round-trip
reimbursement.
1.    Termination. In connection with the commencement of your employment, it is
expected that you and the Company will enter into a retention agreement that
will set forth the Company’s obligations to you (if any) in connection with the
termination of your employment. Notwithstanding anything to the contrary
contained therein, in the event that you do not satisfy either Relocation
Obligation, then the Company may







--------------------------------------------------------------------------------







terminate your employment and such termination will not constitute a “Qualifying
Termination” as defined in the retention agreement.
2.    Employment Policies. Upon the commencement of your employment, you will be
provided with an employee manual that sets forth the Company’s guidelines and
policies for employees. Adherence to the Company’s employee manual is a
condition of continued employment.
3.    Immigration Laws. For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within three (3) business days of the Effective Date.
4.    Background Check. This offer is contingent upon a successful background
check, including a satisfactory verification of your criminal, education,
driving and/or employment background. This offer can be rescinded based upon
data received in the verification.
5.    Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company's standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer.
6.    Non-Contravention. You represent that to the best of your knowledge, your
signing of this letter, your commencement of employment with the Company, and
your performance of the obligations associated with your position, does not and
will not violate any agreement you have with any current or former employer and
your signature confirms this representation.
7.    Dispute Resolution. You and the Company agree to submit to mandatory
binding arbitration any and all claims arising out of or related to your
employment with the Company and the termination thereof, including, but not
limited to, claims for unpaid wages, wrongful termination, torts, stock or stock
options or other ownership interest in the Company, and/or discrimination
(including harassment) based upon any federal, state or local ordinance,
statute, regulation or constitutional provision. All arbitration hearings shall
be conducted in San Diego, California. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY
MAY HAVE TO TRIAL BY JURY IN REGARD TO SUCH CLAIMS. THE PARTIES HEREBY WAIVE ANY
CONSTITUTIONAL OR OTHER RIGHT TO BRING CLAIMS COVERED BY THIS OFFER LETTER OTHER
THAN IN THEIR INDIVIDUAL CAPACITIES. EXCEPT AS MAY BE PROHIBITED BY LAW, THIS
WAIVER INCLUDES THE ABILITY TO ASSERT CLAIMS AS A PLAINTIFF OR CLASS MEMBER IN
ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING. This offer letter does not
restrict your right to file administrative claims you may bring before any
government agency where, as a matter of law, the parties may not restrict the
employee’s ability to file such claims (including, but not limited to, the
National Labor Relations Board, the Equal Employment Opportunity Commission and
the Department of Labor). However, the parties agree that, to the fullest extent
permitted by law, arbitration shall be the exclusive remedy for the subject
matter of such administrative claims. The arbitration shall be conducted through
JAMS before a single neutral arbitrator, in accordance with the JAMS employment
arbitration rules then in effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let me know and I will provide you with a hardcopy. The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based.







--------------------------------------------------------------------------------







8.    Conflicting Employment. You agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity that is in any way competitive with the
business in which the Company is now involved or becomes involved during your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. In addition, you hereby represent and warrant to the
Company that (i) you are entering into this offer letter voluntarily and that
the performance of your obligations hereunder will not violate any agreement
between you and any other person, firm, organization or other entity, and (b)
you are not bound by the terms of any agreement with any previous employer or
other party to refrain from competing, directly or indirectly, with the business
of such previous employer or other party that would be violated by your entering
into this offer letter and/or providing services to the Company pursuant to the
terms of this offer letter.
9.    Choice of Law. The terms of this offer letter shall be governed by
California law.
10.    General. This offer letter, together with the Appendix, the Employee
Invention Assignment and Confidentiality Agreement, the Plan and the Stock
Option Agreement (if approved by the Board) governing the Option described in
paragraph 6, when signed by you, set forth the terms of your employment with the
Company, supersedes any and all prior representations and agreements, whether
written or oral, and may only be amended in a writing signed by you and the
Chief Executive Officer or other authorized officer of the Company other than
yourself. In the event that your employment with the Company does not commence
on or before September 18, 2017, this offer letter will have no force or effect
after such date. In the event of a conflict between the terms and provisions of
this offer letter and the Employee Invention Assignment and Confidentiality
Agreement or the Stock Option Agreement(s), the terms and provisions of the
Employee Invention Assignment and Confidentiality Agreement or the Stock Option
Agreement(s), as applicable, will control. In the event of a conflict between
the terms and provisions of this offer letter and the Company’s standard
policies and procedures which may be adopted from time to time, this offer
letter will control.
We look forward to your joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me, along with your completed and
signed Employee Invention Assignment and Confidentiality Agreement.
Sincerely,


Obalon Therapeutics, Inc.
By: /s/ Andy Rasdal    
Andy Rasdal
CEO
I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.
/s/ Kelly Huang        Date signed: 8/16/2017    
Kelly Huang







--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------







APPENDIX


“Cause” for your termination will be deemed to exist at any time after the
occurrence of one of more of the following: (i) your conviction for, or guilty
plea to, a felony involving moral turpitude; (ii) a willful refusal by you to
comply with the lawful and reasonable instructions of the Company, or to
otherwise perform your duties as lawfully and reasonably determined by the
Company, in each case that is not cured by you (if such refusal is of a type
that is capable of being cured) within 15 days of written notice being given to
you of such refusal; (iii) any willful act or acts of dishonesty undertaken by
you and intended to result in your (or any other person’s) material gain or
personal enrichment at the expense of the Company or any of its customers,
partners, affiliates, or employees; (iv) any willful act of gross misconduct by
you which is injurious to the Company.











